DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	A telephone call was made to on 2/24/22 to request an oral election to the below restriction requirement, but no election was made.

	Restriction to one of the following inventions is required under 35 U.S.C. 121:

	I. Claims 1-45, are drawn to a platooning method and system, using v2v communication, classified in G05D1/0293.

	II. Claims 46-61, is drawn to a subscriber information setting unit within a platooning vehicle, classified in G05D1/0285.

	Regarding Group I and Group II, the inventions are independent or distinct, each from the other because of the following reasons:

	Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) 

	In the instant case, Group I are a separate embodiment from Group II and has separate utility. For instance, Group I provides a plurality of vehicles that perform platoon travelling and a control apparatus that controls a plurality of vehicles performing platoon travelling, each of the vehicles being provided with 5an inter-vehicle communication apparatus that performs inter-vehicle communication with an other vehicle included in a column of the platoon travelling, at least some of the vehicles being provided with an external communication apparatus that performs external communication based on own identification information given by a 10telecommunication company, wherein the control apparatus is configured to control respective vehicles such that the number of vehicles capable of simultaneously performing external communication is less than the number of vehicles included in 15the column.

	Whereas, Group II provides a control apparatus for performing platoon travelling of a plurality of vehicles comprising: a management apparatus that manages the platoon travelling 30of the plurality of vehicles; and a subscriber identification information setting unit that changes a state of a subscriber identification information on a mobile 174communication network in the plurality of vehicles to be activated or deactivated, wherein the plurality of vehicles are divided into groups composed of a 5leading vehicle and at least one slave vehicle, the leading vehicle being capable of performing wide-area wireless communication via the management apparatus and the mobile communication network by setting the subscriber identification information to be activated, and the at 

	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and

the inventions require a different field of search (e.g., searching different classes/ subclasses or electronic resources, or employing different search strategies or search queries.)

	The Examiner has required restriction between subcombination usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a)

	Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 



	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including requirements of 35 U.S.C. 101, 102, 103, and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product /apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against  double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

	Applicant is advised that the reply to this requirement to be complete
must include (i) an election of an invention to be examined even though the
requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims
encompassing the elected invention.

	The election of an invention may be made with or without traverse. To reserve a
right to petition, the election must be made with traverse. If the reply does not distinctly
and specifically point out supposed errors in the restriction requirement, the election
shall be treated as an election without traverse. Traversal must be presented at the time
of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1.144. If claims are added after
the election, applicant must indicate which of these claims are readable upon the elected
invention.

	Should applicant traverse on the ground that the inventions are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the inventions to be obvious variants or clearly admit on the record that this is
the case. In either instance, if the examiner finds one of the inventions unpatentable
over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.
103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

	Applicant is reminded that upon the cancellation of claims to a non-elected
invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one
or more of the currently named inventors is no longer an inventor of at least one claim
remaining in the application. A request to correct inventorship under 37 CFR 1.48(a)

identifies each inventor by his or her legal name and by the processing fee required
under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662